Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1: number “104” and Figure 2: number “218”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a molten iron alloy (specification, [0024]), does not reasonably provide enablement for all types of molten metal compositions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The broadest reasonable interpretation of claims 1-3 and 6-20 encompass many different types of molten metal compositions which are also able to be mixed with the carbon from the decomposition of the hydrocarbon. The specification discloses sufficient information for one of ordinary skill in the art to use a molten iron alloy, containing iron and a metal, which forms a carbon saturated ternary alloy. However, the specification does not provide direction on how to create any carbon saturated metal alloy, where iron is not the main alloying element. At the time of filing, the state of the art was such that one of ordinary skill in the art would know that carbon is able to mix with a limited number of other metal elements to create a metal alloy, including iron, nickel, chromium, and tungsten. Thus, the disclosed molten iron alloy, see specification [0024], does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1-3 and 6-20.

Breadth of the Claims: The claims are broad because the claims allow for any type of metal composition to be feed into the enclosed volume and that all types of metal compositions can be combined with the carbon produced during the decomposition of the hydrocarbon reactant. The scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims as currently written. 
Nature of the Invention: The subject matter of the instant invention is drawn to the decomposition of a hydrocarbon reactant with a molten metal composition in an enclosed volume to produce steel and hydrogen. 
The State of the Prior Art: The alloying abilities of carbon with metals is well known in the art. Goldfarb, Daniel, Why does carbon alloy with iron specifically?, Physics Stack Exchange (2014) states that there are a select few other metals that will alloy with carbon, including iron, nickel, chromium, and tungsten, but there are other metals which cannot alloy with carbon.
Teachings in the Specification and Working Examples: The specification at paragraph [002] teaches the decomposition of a hydrocarbon feedstock in a molten iron alloy to produce an iron-carbon alloy and hydrogen. The direction provided by the inventor to achieve a steel and hydrogen is reasonably sufficient for starting with feed materials containing iron as the main alloying element, however, no direction is provided by the inventor to use a metal composition containing another main alloying element. 
Level of One of Ordinary Skill in the Art: The level of ordinary skill in the art is a person reasonably skilled in metallurgy and the behavior of hydrocarbon cracking using molten metals. The ordinarily skilled artisan would know that carbon is able to mix with a limited number of metal elements to create a metal alloy. Said artisan would not expect the decomposition of hydrocarbons and the carbon to dissolve in all types of molten metals.
Quantity of Experimentation Needed: A substantial and burdensome amount of experimentation would be required to use the invention when the inventor does not specify what the first molten metal composition can all encompass because the first molten metal composition as claimed can encompass all types of metals including aluminum, copper, silver, gold, etc. and the ordinarily skilled artisan would not be reasonably enabled to use the claimed invention. To the contrary, the ordinarily skilled artisan would be enabled to use an iron based first molten metal composition to produce a steel composition (Specification, [0024]).

Therefore, based on the evidence regarding each of the above factors, the specification, at the time the application was effectively filed, would not have taught one of ordinary skill in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In the interest of furthering prosecution, it is respectfully recommended that the claims be amended to feature an iron based molten metal composition, as disclosed by the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 10, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone et al. (US 6,110,239, hereinafter “Malone”).

Regarding claims 1, 2, 5, 10, 16, and 18, Malone teaches a process and apparatus for producing a high-purity, high-pressure hydrogen-rich gas stream, in which molten iron is first contained in a vessel and maintained at a temperature between 1400-1600°C to keep the molten iron substantially liquid, then a hydrocarbon feed is introduced into a molten metal zone beneath the molten metal surface through tuyere 6 or lance 7, where the hydrocarbon feed is decomposed into hydrogen, i.e., a fluid product, which leaves the feed zone as a hydrogen-rich gas through pipe 10, and carbon, which dissolves in the molten metal and increases the carbon concentration (Malone, Column 2, lines 21-28, Column 7, lines 64-Column 8, line 16 and figure 1). Malone also teaches that after the carbon is dissolved into the molten metal, a portion of the molten metal is transferred from the first feed zone to another molten metal zone (Malone, Column 2, lines 29-31). Malone also teaches that the molten metal bath contains molten iron and possibly other molten metals, such as copper, zinc, chromium, manganese, nickel, or other melt-able metals in which carbon is soluble and that the bath preferably contains at least 30 wt.% iron (Malone, Column 3, lines 44-48).
The molten metal contained in a vessel at a temperature in which it remains substantially liquid of Malone corresponds to a reactor to produce steel and hydrogen, the reactor comprising: an enclosed volume and a first inlet to feed a metal composition into the enclosed volume of claim 1. Introducing the hydrocarbon feed to the molten metal zone through the lance 7 or tuyere 6 of Malone corresponds to a second inlet to feed a hydrocarbon reactant into the enclosed volume of claim 1. Maintaining the temperature of the molten iron to keep it substantially liquid and decomposing the hydrocarbon into hydrogen-rich gas and carbon of Malone corresponds to a heat source to melt the metal composition into a first molten metal composition and to decompose the hydrocarbon reactant into at least one fluid product and carbon of claim 1. 
Dissolving the carbon into the molten metal of Malone corresponds to wherein a metal alloy is formed from a mixture of the carbon and the first molten metal composition of claim 1. Transferring a portion of the molten metal, containing increased carbon to another molten metal zone of Malone corresponds to wherein a homogenous second molten composition is separated from the metal alloy of claim 1.
The molten bath containing iron and other metals and the removal of hydrogen gas from the vessel of Malone corresponds to wherein the enclosed volume contains a metal that is melted with the metal composition to form the first molten metal composition of claim 2 and wherein the homogeneous second molten composition comprises steel, cast iron, iron carbide, or nickel carbide and the at least one fluid product comprises hydrogen of claim 5. Removing the hydrogen-rich gas from the feed zone through pipe 10 of Malone corresponds to further comprising an outlet to remove hydrogen gas of claim 10. The injection of the hydrocarbon along with the molten metal in the vessel of Malone corresponds to wherein the first inlet and the second inlet are positioned to provide a counter-flow, a co-current flow, or a cross-flow operation of claim 16. Producing the molten metal composition in the reaction vessel of Malone corresponds to wherein the reactor is operated in a continuous process or a batch process of claim 18.




Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malone et al. (US 6,110,239, hereinafter “Malone”) as evidenced by Ophardt, Charles, Boiling Points and Structures of Hydrocarbons, Virtual Chembook, Elmhurst College (2003) (hereinafter “Ophardt”).

Regarding claim 6,  Malone also teaches that the hydrocarbon-containing feed can be in the form of a gas, liquid, solid, or mixed phase and that suitable feeds include methane, ethane, propane, butane, natural gas, and refinery gas (Malone, Column 3, lines 51-52 and Column 6, lines 38-50). Methane, ethane, propane, and butane all have boiling points less than 500°C as evidenced by Ophardt, which teaches that a variety of alkanes, with the generic formula CnH2n+n, have boiling points of -164°C, -89°C, -42°C, and -0.5°C, respectively (Ophardt, Table). The use of a hydrocarbon gas containing methane, ethane, propane, or butane of Malone corresponds to wherein the hydrocarbon reactant comprises at least one of an alkane, alkene, alkyne, or an arene of claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. (US 6,110,239, hereinafter “Malone”).

Regarding claims 3 and 4, Malone also teaches that the molten metal bath contains molten iron and possibly other molten metals, such as copper, zinc, chromium, manganese, nickel, or other melt-able metals in which carbon is soluble (Malone, Column 3, lines 44-48). Given that Malone discloses the use of zinc as another molten metal that overlaps the presently claimed metal, including wherein the metal has a boiling point of less than 800 degrees Celsius (°C) and a vapor pressure of at most least 1 millimeter (mm) Hg at 1500 °C, it therefore would be obvious to one of ordinary skill in the art, to select zinc, which is both disclosed by Malone and encompassed within the scope of the present claims and thereby arrive at the claimed invention. Moreover, Applicant at [0030] of the present specification discloses that a metal that satisfies the boiling point and vapor pressure requirements includes zinc.

Regarding claim 15, Malone also teaches the passing of separate high-pressure, high-purity hydrogen rich and carbon monoxide-rich gas streams out of their respective zones, removing entrained dust, i.e., further purifying, and cooling the gas streams to temperatures suitable for use in industrial processes while also controlling the pressure of each gas stream to a level at above 2 atmospheres (Malone, Claims 1(d) and 11(d)). The dust removal and cooling of Malone corresponds to further comprising: an adsorber column to purify the at least one fluid product; and a compressor to compress the at least one fluid product of claim 15.


Regarding claim 19, Malone also teaches that the first molten metal zone is operated at 200-2000°C and 2-200 atmospheres, i.e., 2.0265-202.65 bar (Malone, claim 11(a)). The temperature range of Malone encompasses the range of claim 19. Moreover, the pressure range of Malone overlaps with the range of claim 19. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).  “In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness .... We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. v. Banner, 778 F.2d 775,783 (Fed. Cir. 1985).

Moreover, given that the first molten metal zone of Malone is operated at an elevated temperature and pressure, it is clear that there would necessarily be a corresponding controller communicatively coupled to the heat source to control the heat source to heat the enclosed volume to between 500°C and 1500°C at 1-2 bars of pressure.

Regarding claim 20, Malone also teaches that the apparatus has a temperature of approximately 1300°C in feed zone 104 and 1400°C in oxidizing zone 106 (Malone, Column 9, lines 27-29). Given that the feed zone and oxidizing zone of Malone are operated at differing temperatures, it is clear that there would necessarily be a corresponding heat source that independently controls zones to heat a first portion of the enclosed volume to a first temperature and to heat a second portion of the enclosed volume to a second temperature.








Claims 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malone as applied to claim 1 above, and further in view of Collins et al. (US 2009/0224210 A1, hereinafter “Collins”).

Regarding claims 7, 9, and 17, while Malone teaches multiple reaction zones (Malone, Figure 1), Malone does not explicitly disclose further comprising: a second enclosed volume, wherein the second inlet is coupled to the second enclosed volume or further comprising an outlet to remove slag. 
With respect to the difference, Collins teaches an apparatus for the transfer of gases in multiple metal bath reactors, where the reactor system 16 contains a first chamber 12 and a second chamber 14 (Collins, Figure 1 and [0050]). Moreover, Collins teaches that liquid or gaseous hydrocarbons, e.g., methane, ethane, or the like, can be used as the feedstock an is introduced into the molten metal bath in the first chamber (Collins, Figure 3, [0074], and [0104]). Collins also teaches that slag as needed, is removed from the molten metal bath through slag exit point 3 (Collins, Figure 3 and [0109]). 
As Collins expressly teaches the multiple chamber reaction vessel, can remediate a variety of different hydrocarbon materials affording high purity, high pressure gaseous products in addition to saleable byproducts (Collins, [0017]). 
Malone and Collins are analogous art as they are both drawn to using hydrocarbons and molten metal to form gaseous products and a molten metal product (Malone, Abstract; Collins, Abstract).
In light of the motivation to introduce hydrocarbons into a separate chamber and removing slag as taught in Collins above, it therefore would have been obvious to one of ordinary skill in the art to use a similar multi-chamber reactor system and slag removal in the system of Malone in order to remediate a variety of different hydrocarbon materials affording high purity, high pressure gaseous products in addition to saleable byproducts (Collins, [0017]), and thereby arrive at the present invention.  
Injecting hydrocarbons into the first chamber of Collins corresponds to further comprising: a second enclosed volume, wherein the second inlet is coupled to the second enclosed volume of claim 7. The multi-chamber reactor of Collins corresponds to wherein the reactor comprises a bubble-column reactor of claim 17. Removing the slag of Collins corresponds to further comprising an outlet to remove slag of claim 9.


Claims 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malone as applied to claim 1 above, and further in view of Shigehisa et al. (US 2002/0078795 A1, hereinafter “Shigehisa”) and Brown et al. (GB 2467292 A, hereinafter “Brown”).

Regarding claims 11, 12, 13, and 14, Malone does not explicitly disclose (a) further comprising: a knock-out pot to recover the homogeneous second molten composition, a recirculation line coupled from the baghouse filter to the enclosed volume, a pump to recirculate the metal in gas form from the baghouse filter to the enclosed volume via the recirculation line or (b) a baghouse filter to recover a metal in gas form when separated from the metal alloy.

With respect to difference (a), Shigehisa teaches a gasification process, where before introducing the top gas into the gas cleaner, it may be preferable to provide a cooling device and a knock-out pot to remove H2O (Shigehisa, [0068]). Shigehisa also teaches that the exhaust gas from the iron ore reducing furnace is purified by removing non-reducing gas therefrom to obtain a recirculating gas and part of the recirculating gas is mixed with the depressurized coal-derived gas prior to being fed into the furnace (Shigehisa, [0025]). 
As Shigehisa expressly teaches the knock-out pot removes the H-2O to prevent the water in the top gas from diluting an absorbent for absorbing the oxidizing gas in the gas cleaner (Shigehisa, [0068]).
Malone and Shigehisa are analogous art as they are both drawn to producing gases by reducing with and iron product (Malone, Abstract; Shigehisa, Abstract).
In light of the motivation to using a knock-out pot and recirculate gas within a system as taught in Shigehisa above, it therefore would have been obvious to one of ordinary skill in the art to use a knock-out pot and recirculate the gas in Malone in order to prevent the water in the top gas from diluting an absorbent for absorbing the oxidizing gas in the gas cleaner (Shigehisa, [0068]), and thereby arrive at the present invention.

With respect to difference (b), Brown teaches a waste gas processing method, where the apparatus includes a particulate filter selected from the group consisting of a baghouse filter (Brown, Column 4, lines 21-30).
As Brown expressly teaches, the particulate filter is arranged to remove particulate material from waste gas, which is particularly advantageous for waste gas from industrial process such as blast furnace or smelters that contain large quantities of solid phase contaminates (Brown, Column 4, lines 21-26).
Malone, Shigehisa, and Brown are analogous art as they are all drawn to processing gases from other metallurgical processes (Malone, Abstract; Shigehisa, Abstract; Brown, Abstract).
In light of the motivation to use a baghouse filter as taught in Brown above, it therefore would have been obvious to one of ordinary skill in the art to use a baghouse filter after the knock-out pot in Malone in view of Shigehisa in order to remove particulate material from waste gas (Brown, Column 4, lines 21-26), and thereby arrive at the present invention. 

The knock-out pot of Shigehisa corresponds to further comprising: a knock-out pot to recover the homogeneous second molten composition of claim 11. The baghouse filter of Brown corresponds to a baghouse filter to recover a metal in gas form when separated from the metal alloy of claim 12. The recirculation of the gases back to the furnace of Shigehisa corresponds to a recirculation line coupled from the baghouse filter to the enclosed volume. Given that the gases would be recirculated to the furnace of Shigehisa, the apparatus would necessarily have a pump to recirculate the metal in gas form from the baghouse filter to the enclosed volume via the recirculation line of claim 14. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable for disclosing further comprising: a plurality of nozzles coupled to a bottom of the enclosed volume, wherein the first molten metal composition is dispersed into the second enclosed volume with the hydrocarbon reactant, wherein the first molten metal composition is dispersed at a range of 0.2 to 20,000 square centimeters of a surface area of the first molten metal composition per cubic centimeter of a volume of the second enclosed volume and a second heat source to heat the second enclosed volume and to maintain a temperature between 500 degrees Celsius (°C) to 1500°C. Malone and Collins fail to teach that the molten metal is dispersed into the second enclosed volume by means of the plurality of nozzles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        /SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        11/4/2022